In an action to recover damages for breach of a lease, the defen*477dant Spearhead Systems, Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated August 6, 2002, as, in effect, upon granting that branch of its motion which was for leave to enter judgment on its counterclaims upon the plaintiffs failure to reply, directed that entry of judgment be deferred until other damages were assessed against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court correctly deferred entry of a default judgment in favor of the appellant pending assessment of other damages to be assessed against the appellant.
We note that to the extent that the appellant has raised issues in its brief concerning the denial of its cross motion to dismiss pursuant to CPLR 3211 (a) (7), and the denial, without prejudice, of the respondent’s motion for partial summary judgment, we do not reach those issues. The notice of appeal specified that the appeal was limited to that part of the order which deferred entry of the default judgment. “ ‘An appeal from only part of an order constitutes a waiver of the right to appeal from other parts of that order’ ” (Clark v 345 E. 52nd St. Owners, 245 AD2d 410, 413 [1997] [citations omitted], quoting Royal Brooklyn Union Gas Co., 122 AD2d 132, 133 [1986]). Altman, J.P., Florio, Luciano and Rivera, JJ., concur.